            Case 1:18-mj-00114-SAB Document
                       IN THE UNITED STATES 18  Filed 06/02/20
                                             DISTRICT   COURT Page 1 of 3
                                      For The
                          EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                    Case No. 1:18-mj-00114-SAB

                  Plaintiff,                 DEFENDANT’S STATUS REPORT
v.                                           ON UNSUPERVISED PROBATION

RODOLFO ENRIQUEZ,

                 Defendant.


       PURSUANT to an order of this Court the Defendant hereby submits her status report on

unsupervised probation:

       Convicted of:                 Operating a Motor Vehicle while Driver's License is Suspended
                                     for Operating a Motor Vehicle under the Influence of Alcohol or
                                     Drugs, in violation of 36 C.F.R. Section 4.2(b); CVC § 14601.2
       Sentence Date:                June 6, 2019
       Review Hearing Date:          June 4, 2020
       Probation Expires On:         June 7, 2021

CONDITIONS OF UNSUPERVISED PROBATION:
☒      Obey all federal, state and local laws; notify the court and, if represented by Counsel, your
       counsel of any change of address and contact number; and notify the Court of any material
       change in defendant’s economic circumstances that might affect defendant’s ability to pay the
       full financial obligation.

☒      Monetary Fines & Penalties in Total Amount of: $10 which Total Amount is made up of a
       Fine: $ 0 ; Processing Fee: $0; Special Assessment: $10.

☒      Payment schedule: to be paid in full by July 12, 2019.

☒      Community Service hours Imposed of: 250 hours
       The defendant shall perform and complete the community service hours by December 1, 2020.
       The defendant shall complete at least 100 community service hours by May 7, 2020. The
       defendant shall show proof of the same on the June 4, 2020 status report.

☒      Other Conditions:
       The defendant shall attend AA classes twice per month beginning on July 1, 2019 for 6 months
       while on probation and file sworn proof of attendance to the Court and counsel. The defendant
       shall show proof of the same on the June 4, 2020 status report
            Case 1:18-mj-00114-SAB Document 18 Filed 06/02/20 Page 2 of 3


COMPLIANCE:

☐      Defendant has complied with and completed all conditions of probation described-above.

       Otherwise:

☒      Defendant has not been arrested, cited or charged with any federal, state or local criminal offenses since
       being placed on probation by this Court.

               If so, describe arrest/charge/citation (location, court, date & offense):

☐      To date, Defendant has paid $

       ☐ If not paid in full when was last time payment:       Date:
                                                               Amount:
☐      To date, Defendant has performed        hours of community service.

☐      Compliance with Other Conditions of Probation:


GOVERNMENT POSITION:
☒      The Government agrees to the above-described compliance.

☐      The Government disagrees with the following area(s) of compliance:


DATED: June 1, 2020                                       /s/ Philip Tankovich
                                                          PHILIP TANKOVICH
                                                          Special Assistant United States Attorney

DEFENDANT’S REQUEST (OPTIONAL):

       In light of the information detailed in this status report, Mr. Enriquez asks the Court for

additional time to satisfy his conditions of probation and moves for the following:


       ☐       that the review hearing set for 6/4/2020 at 10:00 a.m.
               ☒       be continued to 12/3/2020 at 10:00 a.m.; or
               ☐       be vacated.
       ☐       that Defendant’s appearance for the review hearing be waived.


DATED: June 1, 2020                                       /s/ Matthew Lemke
                                                          MATTHEW LEMKE
                                                          Assistant Federal Defender
                                                          Attorney for Defendant


                                                     2 of 3
                                  ORDER
              Case 1:18-mj-00114-SAB Document 18 Filed 06/02/20 Page 3 of 3
         The Court having considered the defendant’s request,

         IT IS HEREBY ORDERED that the Defendant’s request is:

         ☐      GRANTED. The Court orders that the Review Hearing set for _____________ at
                ________ be continued to _____ at 10:00 a.m.

         ☒      DENIED.




IT IS SO ORDERED.

Dated:       June 2, 2020
                                                  UNITED STATES MAGISTRATE JUDGE




                                                 3 of 3
